RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1817-18T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.O.,

          Defendant-Appellant,

and

H.J., F.T.A., R.K.M. and K.H.,

     Defendants.
_____________________________

IN THE MATTER OF O.S.J.,
J.T.O., M.O., M.O., and B.O.,

     Minors.
_____________________________

                   Argued telephonically November 22, 2019 –
                   Decided January 14, 2020

                   Before Judges Sumners and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Warren County,
            Docket No. FN-21-0116-18.

            David Anthony Gies, Designated Counsel, argued the
            cause for appellant (Joseph E. Krakora, Public
            Defender, attorney; Robyn A. Veasey, Deputy Public
            Defender, of counsel; David Anthony Gies, on the
            briefs).

            Amy M. Mc Kinsey, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jane C. Schuster, Assistant Attorney
            General, of counsel; Amy M. Mc Kinsey, on the brief).

            Noel Christian Devlin, Assistant Deputy Public
            Defender, argued the cause for minors (Joseph E.
            Krakora, Public Defender, Law Guardian, attorney;
            Olivia Belfatto Crisp, Assistant Deputy Public
            Defender, of counsel and on the brief).

PER CURIAM

      The Division of Child Protection and Permanency (the Division) filed this

Title 9 action charging defendant J.O. with abuse and neglect of four of her six

children who were between the ages of one and thirteen when she voluntarily

stopped taking her methadone treatment, triggering a week-long psychotic

episode, in which she failed to seek proper assistance. Following a two-day

fact-finding hearing, Judge Haekyoung Suh issued an order and a twenty-nine-




                                                                        A-1817-18T3
                                       2
page written decision on October 30, 2018, determining defendant's 1 conduct

constituted abuse and neglect under N.J.S.A. 9:6-8.21(c)(4)(b). 2

      Defendant argues on appeal:

             POINT ONE

             THE FAMILY PART JUDGE'S CONCLUSION THAT
             J.O.'S CONDUCT WAS GROSSLY NEGLIGENT IS
             ERRONEOUS WHERE IT CATEGORICALLY
             THEORIZED THAT SHE SHOULD HAVE SOUGHT
             HELP GIVEN HER MENTAL HEALTH STATUS.

             POINT TWO

             WITHOUT CHALLENGING THE CREDIBILITY OF
             WITNESSES, THE FAMILY PART JUDGE'S
             FINDINGS OF HARM AND OF IMMINENT RISK
             OF HARM WERE NOT SUPPORTED BY
             COMPETENT, RELEVANT AND CREDIBLE
             EVIDENCE.

The Law Guardian supports the finding of abuse and neglect on appeal as it did

before the trial judge.

      We will not recite in detail the history of the Division's interactions with

defendant and the children. Instead, we incorporate by reference the factual



1
  Although this case lists multiple defendants, unless otherwise indicated, any
reference to defendant is only to J.O.
2
  On November 15, 2018, the matter was dismissed in order to proceed under a
Title 30 termination of parental rights complaint.
                                                                          A-1817-18T3
                                        3
findings and legal conclusions contained in Judge Suh's decision. Based on our

review of the record and applicable law, we are satisfied that the evidence in

favor of the abuse and neglect charges strongly supports Judge Suh's findings.

We add the following brief comments and highlight some significant

conclusions in the judge's decision.

      N.J.S.A. 9:6-8.21(c)(4)(b) provides:

            "Abused or neglected child" means . . . a child whose
            physical, mental, or emotional condition has been
            impaired or is in imminent danger of becoming
            impaired as the result of the failure of his parent or
            guardian . . . to exercise a minimum degree of care . . .
            in providing the child with proper supervision or
            guardianship, by unreasonably inflicting or allowing to
            be inflicted harm, or substantial risk thereof, including
            the infliction of excessive corporal punishment; or by
            any other acts of a similarly serious nature requiring the
            aid of the court.

            [(Emphasis added).]

      In her thoughtful opinion, Judge Suh found defendant's failure to comply

with her substance abuse treatment, then not seek proper help, "reach[ed] a

different level," that constituted abuse and neglect. Ibid. The judge wrote:

            The court finds [defendant] failed to exercise a
            minimum degree of care when she unilaterally stopped
            her methadone maintenance treatment program, which
            triggered her psychosis. She could have reported the
            hallucinations to her . . . therapist and received
            immediate care had she adhered to the court's . . . order

                                                                         A-1817-18T3
                                        4
            and engaged in individual counseling. Instead, she
            allowed the delusions to consume her and her children
            for days. [Defendant] is hardly the first defendant to
            conceal a potential problem to the Division. But given
            the extent of perceived dangers in the home, namely
            demons, spirits and ghosts, she had an affirmative duty
            to seek help.

      Judge Suh agreed with the defense that ceasing to take medication

voluntarily ordinarily does not rise to abuse or neglect, however in this situation

the children's mental health was jeopardized. The judge held:

            When [defendant] experienced psychosis after she
            stopped taking her methadone treatment, [she] did not
            contact her therapist, the police, her doctors or the
            Division as she should have done. Instead, she called a
            friend and the landlord to help exorcise the evil spirits
            from the house. Her bizarre behavior, compounded by
            her failure to seek assistance, presents as a failure to
            exercise a minimum degree of care. If one gauge of
            abuse and neglect is the refusal to obtain mental health
            treatment when necessary, the needle here is in the red
            zone.

      In recounting the harm to the children, Judge Suh wrote:

            . . . [Defendant] mentioned fears of her house being
            haunted to the children which not only upset and scared
            the children, but made them believe the house was in
            fact possessed by demons, spirits, [defendant's]
            deceased mother, and wizards. The children were not
            able to sleep upstairs for fear of the ghosts and spirits
            that [defendant] told them about. And when they slept
            downstairs, the children remained afraid. The impact
            on the children was significant.


                                                                           A-1817-18T3
                                        5
      The judge found defendant unreasonably inflicted harm on the children's

mental and emotional health citing the testimony of the Division's expert

licensed psychologist regarding his evaluation of her nine-year-old son. The

judge continued:

            [Defendant's six-year-old daughter] informed the
            Division's caseworker that [defendant] was afraid of a
            wizard or spirits in the home, and [defendant's four-
            year-old son] expressed hysteria about how his mother
            hears voices in the basement. . . . Only time will tell
            the full impact of the emotional damage to them as a
            result of their exposure to [defendant].

      In this appeal, our review of the judge's decision is limited. We defer to

her expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 413 (1998),

and we are bound by her factual findings so long as they are supported by

sufficient credible evidence, N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super 172, 188

(App. Div. 1993)).

      Applying these principles, we conclude that Judge Suh's factual findings

are fully supported by the record and, considering those facts, her legal

conclusions are unassailable.

      Affirmed.




                                                                         A-1817-18T3
                                       6